DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 and 10-24 are pending in the application.
Claim Objections
Claim 18 objected to because of the following informalities:  
Claim 18, line 2: “fitting” should be corrected to --a fitting--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 13-19, 21 and 22 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Woodruff (US 249816).
Re Clm 1:  Woodruff discloses (fig 2, right fitting) a fitting (D), for securing a horizontal elongate member to a support structure (B), the fitting at least substantially consisting of filamentary material (wire) and being shaped to define closed bottom portions (top portions as shown in right side of fig 2); a front portion (front) having sides that are mutually connected by one of the closed bottom portions (see 
	Re Clm 2:  Woodruff discloses wherein the filamentary material is wire.
	Re Clm 3:  Woodruff discloses that the fitting is dimensioned to stably hang from the elongate member such that the front portion and back portion are aligned to horizontally receive the fastener (see fig 2).
	Re Clm 4:  Woodruff discloses wherein the wire of the fitting has two free-ends (@ d’’ and d’’’).
	
Re Clm 10:  Woodruff discloses a method, of a securing an elongate member to a support structure (as shown in figs), comprising locating the elongate member (A) within a receiving space of a fitting (D); the fitting at least substantially consisting of filamentary material (wire) and being shaped to define closed bottom portions (at top portions as shown in right side of fig 2); a front portion (front) having sides that are mutually connected by one of the closed bottom portions (d’’’); a back portion (rear) having sides that are mutually connected by another one of the closed bottom portions (d’’); and closed top portions (at the bottom); the closed top portions comprising a closed top portion connecting 
	Re Clm 13:  Woodruff discloses (fig 2, right side) wherein, prior to the engaging, allowing the fitting to hang from the elongate member whilst cradling the fastener to orient the fastener horizontally ready for the engaging.

Re Clm 14:  Woodruff discloses a method of making a fitting (D) for securing a horizontal elongate member (A) to a support structure (B); the fitting at least substantially consisting of filamentary material (wire) and being shaped to define closed bottom portions (at top portions as shown in right side of fig 2); a front portion (front) having sides that are mutually connected by one of the closed bottom portions (d’’’); a back portion (rear) having sides that are mutually connected by another one of the closed bottom portions (d’’); and closed top portions (at the bottom); the closed top portions comprising a closed top portion connecting a side of the front portion to a side of the back portion (see figs); and another closed top portion connecting another side of the front portion to another side of the back portion (see figs), and the front portion being spaced from the back portion to define the receiving space for receiving the elongate member (see fig), and the front portion and the back portion being in 
	Re Clm 15:  Woodruff discloses wherein the loop is longer than it is wide, and the folding is about a widthwise axis (fig 4).
	Re Clm 16:  Woodruff discloses wherein the loop is at least twice as long as it is wide (see fig 4).
	Re Clm 17: Woodruff discloses wherein the loop has curved ends (see figs 2 and 4).

Re Clm 18:  Woodruff discloses a system comprising a fitting (D) for securing a horizontal elongate member (A) to a support structure (B); and a fastener (E); the fitting at least substantially consisting of filamentary material (wire) and being shaped to define closed bottom portions (top portions as shown in right side of fig 2); a front portion (front) having sides that are mutually connected by one of the closed bottom portions (see d’’’); a back portion (rear) having sides that are mutually connected by another one of the closed bottom portions (d’’); and closed top portions; the closed top portions comprising a closed top portion (at bottom) connecting a side of the front portion to a side of the back portion; and another closed top portion connecting another side of the front portion to another side of the back portion, and the front portion being spaced from the back portion to define a receiving space for receiving the elongate member (see fig), and the front portion and the back portion being in register with each other to be skewered by a fastener engaging the support structure such that the elongate member is trapped between the front portion, the back portion, the closed top portions (at bottom) and the fastener (see fig 2, right side); a body of the fastener is trapped between the sides, the 
	Re Clm 19:  Woodruff discloses wherein the filamentary material is wire (see figs and disclosure).
	Re Clm 21:  Woodruff discloses wherein the fitting is shaped to hang from the elongate member whilst cradling the fastener, skewering the front portion and the pack portion, to orient the fastener horizontally ready to engage the support structure (See fig 2).
	Re Clm 22:  Woodruff discloses the system comprising the elongate member (A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 12, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US 249816).
Re Clms 5 and 20:  Woodruff discloses wherein the elongate member is a fencing wire, the support structure is a fencing post (see figs).  Woodruff fails to disclose wherein the fastener is a screw.  Examiner notes, however, that the replacement of nailed fasteners with screws is extremely well-known 
	Re Clms 11, 12, 23, and 24:  Woodruff fails to explicitly disclose wherein the fitting is formed of a material that is similar to (substantially identical to) a material of the elongate member to reduce a risk of corrosion.  Examiner notes that it is common in the wire fencing art to use fence wire and fence wire clips made of steel.  It also would have been an obvious modification to use an identical material for the wire and wire clip for the purpose of providing the joined structural members with the same strength to prevent a weak link in the system and to provide the joined structural members with the same expansion coefficient to prevent unwanted separation/play between the members.  Therefore, it would have been an obvious modification by one having ordinary skill in the art before the effective filing date of the present invention to have provided the fitting and the elongate member of Woodruff to have a similar or substantially identical material for the purpose of providing the joined structural members with the same strength to prevent a weak link in the system and to provide the joined structural members with the same expansion coefficient to prevent unwanted separation/play between the members.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678